The Court
(Thruston, J., absent,)
instructed the jury, that if they should be of opinion, from the evidence in this cause, that the traverser gave the notes in the presentment mentioned, in bond fide payment for materials, or articles purchased by him as the agent and for the use of the manufacturing company in the presentment mentioned, or for services bond fide rendered for the use of the said-company, or in payment of his expenses as agent of the said company; and that he was, by a vote of the directors of the said company, instructed to use the said notes in that manner ; and that the said notes were signed by him as president, and by Edward Gillespie, treasurer of the said company, by an order of the said board of directors, and that he was appointed by the said company as their agent to make such purchases or payments ; and that he as agent as aforesaid, in making such payment, had no intention to defraud any person, then he was guilty of no offence in so uttering or passing, or paying away the said notes.
But if the jury should be of opinion, from the evidence in this cause, that the traverser passed away the said notes for the purpose of putting them into circulation, as a current circulating medium, and not in payment for goods, materials, services, or expenses for the use of the said company, in the ordinary course of their business as a manufacturing company, with a view to defraud or injure any person, then he was guilty of such an offence as would support an indictment.
Verdict, not guilty.